Citation Nr: 1706078	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo as secondary to hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's claim for service connection for hearing loss was initially denied in a May 2005 rating decision.  Thereafter, in a May 2009 rating decision, the RO reopened and denied the claim for service connection for bilateral hearing loss.  However, upon review of the record, the Board finds that the May 2005 rating decision did not become final due to the receipt of the Veteran's June 2005 statement which included a request that the RO reschedule his VA audiological examination.  Specifically, the May 2005 rating decision indicated that the Veteran's claim had been denied, in part, due to his failure to report to the VA examination scheduled in March 2005.  A review of the cancelled VA examination report shows that the Veteran was unable to attend because his cows were birthing calves.  It was noted that the Veteran would telephone the RO to reschedule the examination.  As noted above, in June 2005, the Veteran did contact the RO to request that his audiological VA examination be rescheduled; however, no further action was taken by the RO.  The Veteran's June 2005 statement was received by VA within one year of the May 2005 rating action.  See 38 C.F.R. § 3.156 (b) (2016).  Thus, new and material evidence is not required, as the May 2005 rating action did not become final with respect to the claim for service connection for bilateral hearing loss.

The issue of service connection for vertigo as secondary to the now service-connected hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral sensorineural hearing loss for VA purposes. 

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service through his military occupational specialty as a jet engine mechanic. 

3.  Resolving all doubt in the Veteran's favor, symptoms of bilateral hearing loss first manifested in service and have been continuous since service separation.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a sensorineural hearing loss (organic disease of the nervous system), is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

In an April 2011 substantive appeal (VA Form 9), the Veteran asserted that his hearing loss is related to military service, to include noise exposure from jet engines, and that he should be granted service connection for hearing loss.
A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).
After a review of the medical evidence of record, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes during the appeal period.  In this regard, the Veteran's speech recognition scores during a February 2009 VA audiological examination were 86 percent in the right ear and 72 percent in the left ear.  See 38 C.F.R. § 3.385.
Next, the Board finds that the Veteran was exposed to acoustic trauma in service.  He reported noise exposure from jet engines in his April 2011 substantive appeal and his DD Form 214 shows that he served as a jet engine mechanic.  The Veteran is competent to report noise exposure to both ears in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154 (a) (West 2014).  Moreover, the Veteran has already been awarded service connection for tinnitus, based in part on in-service noise exposure.  As such, the Board finds the Veteran was exposed to acoustic trauma while in service.
The Board further finds that the evidence is at least in equipoise as to whether symptoms of bilateral hearing loss began in service and have continued since service separation.  Service treatment records include a June 1978 Hearing Conservation Data report, conducted approximately 6 months prior to service separation.  The report included a "current" audiological examination and a "reference" examination.  Although the reference audio examination report is not of record, the results were indicated on the June 1978 hearing conservation data report.  Specifically, the "reference" audio examination, conducted prior to June 1978, showed that auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 10, 10, 10, and 30 respectively in the right ear.  In the left ear, auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 15, 15, 20, and 55.  The "current" June 1978 auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5, 5, 15, 15, and 15 respectively in the right ear.  In the left ear, auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5, 10, 15, 25, and 50.  Although the December 1978 service separation examination report showed normal hearing bilaterally, the Board finds that the June 1978 Hearing Conservation Data report (which included a reference and current audio exam) represents some hearing impairment during service.  See, Hensley, supra.  

Moreover, following service separation, the Veteran has consistently reported continuous symptoms of hearing loss.  During the February 2009 VA examination, the Veteran's chief complaint was loss of hearing in both ears for "over the past 30 years."  In his initial December 2004 claim for VA compensation benefits, the Veteran indicated that his hearing loss began in 1978, which the Board finds is consistent with the first in-service evidence of a documented hearing impairment.  See June 1978 Hearing Conservation Data.  In a June 2009 statement, the Veteran again reported that he was exposed to loud noise as a result of serving as a jet engine mechanic in service.  The Veteran denied any significant history of occupational noise exposure following service separation, and reports only a history of occasional recreational noise exposure.  
The evidence of record, to include the Veteran's statements, reflects that the Veteran had some hearing impairment in service and has continued to experience hearing loss after service.  The Board finds the Veteran's statements competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).
Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements made during the claim regarding noise exposure during service and continuous symptoms of hearing loss since service are internally consistent and therefore probative.  Based on this evidence, the Board will resolve reasonable doubt in the Veteran's favor to find that symptoms of bilateral hearing loss were continuous since service separation.  Accordingly, presumptive service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303.  As the criteria for presumptive service connection based on continuous post-service symptoms of bilateral hearing loss have been met, all other direct and presumptive theories of service connection are rendered moot.
ORDER

Service connection for bilateral hearing loss is granted. 





REMAND

The Veteran also maintains that he has vertigo that is either caused or aggravated by his now service-connected hearing loss disability.  See Veteran's April 2011 VA Form 9.  Although the Veteran was afforded a VA audiological examination in February 2009, he has not yet been afforded an examination to determine the nature and etiology of his claimed vertigo.  As such, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The entire record should be furnished to the examiner.  The examiner should provide an opinion as to the following:

(a)  State whether the Veteran has a current diagnosis of vertigo and describe the disability's signs and symptoms.

(b) For any currently diagnosed vertigo, provide an opinion as to whether it had its onset during service or is otherwise related to it.
 
(c) For any currently diagnosed vertigo, provide an opinion as to whether it is proximately due to or the result of his now service-connected hearing loss disability.

(d)  For any currently diagnosed vertigo, provide an opinion as to whether the current vertigo has been AGGRAVATED by the service-connected hearing loss disability (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the vertigo before the onset of such aggravation, and the degree to which the aggravation has worsened the disorder.

A complete rationale should be provided for any opinions expressed and conclusions reached.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for vertigo as secondary to the service-connected bilateral hearing loss disability, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


